DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Terminal Disclaimer
The terminal disclaimer filed on 20 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,519,803 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 20 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of WO 2013/154852 is not proper since a WO document is not a US application/patent.

Response to Amendment
Applicant’s amendments filed 20 December 2021 with respect to the claims have been fully considered. Any claim objections, 35 U.S.C 112(a) rejections, and 35 U.S.C. 112(b) rejections not repeated herein are considered to be overcome by the amendments. 
Applicant’s amendments filed 20 December 2021 with respect to the claims overcome the previous statutory double patenting rejections.
Response to Arguments
Applicant's arguments filed 20 December 2021 stating that the amendments to claim 1 overcome the previous prior art rejections over Seidel, An, and Ojima have been fully considered and they are persuasive.
Applicant's arguments filed 20 December 2021 stating that the amendments to claim 12 overcome the previous prior art rejections over Seidel and An have been fully considered and they are persuasive.
Applicant has not substantively addressed the previous prior art (obviousness) rejections claims 18, 19, and 21. The Office notes that the previous prior art rejection of claim 18 over Seidel in view of Ward is withdrawn since Seidel does not disclose “a second portion of the thrust bearing is axially disposed between the shoulder step of the journal bearing and the casing of the turbocharger”.  The Office notes that the previous prior art rejection of claim 18 over An in view of Ward is withdrawn since An does not disclose “a second portion of the thrust bearing is axially disposed between the shoulder step of the journal bearing and the casing of the turbocharger”.

Claim Objections
Claims 1-11 are objected to because of the following informalities:   
In claim 1, line 8, “control” should be changed to --prevent-- (note: the disclosure uses the term “prevent”, not “control”).
In claim 1, “axial directions that are” (line 11) should be changed to --an axial direction that is-- and “directions” (line 14) should be changed to --direction--.
In claim 3, line 2, “in” (last instance) should be changed to --of--.
In claim 3, line 4, “in” (first instance) should be changed to --of--.
In claim 4, last line, “directions that are” should be changed to --direction that is--.
In claim 5, last line, “restrict” should be changed to --restricting--.
In claim 5, last line, “bearing assembly” should be changed to --thrust bearing relative to the turbocharger casing-- (note: “turbocharger casing” is antecedently established as part of 
In claim 7, line 8, “control” should be changed to --prevent-- (note: the disclosure uses the term “prevent”, not “control”, to describe the corresponding feature).
Claims 2, 6, and 8-11 are objected to due to dependence on an above claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 9, 11, 16, and 21 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 9, the limitation recited as “an oil feed passage that axially extends through the thrust bearing and the journal bearing from the oil feed groove to an oil feed cavity”, in light of the antecedent limitation “a portion of the thrust bearing disposed between the shoulder step of the journal bearing and the turbocharger casing along the axial directions” (claim 1), was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The aforementioned antecedent limitation is considered to limit the claimed invention to the embodiment shown in Figure 10, and there is no disclosure of oil feed passage 910 being in fluid communication with oil feed groove 901 in this embodiment. Due to the presence of the same issue, this rejection also applies to claims 11 and 16.

In claim 11, the limitation recited as “a portion of the oil feed passage extend through the shoulder step of the journal bearing”, in light of the antecedent limitation “a portion of the thrust 

In claim 21, the limitation recited as “the shoulder step of the journal bearing is radially spaced apart from the casing of the turbocharger”, in light of the antecedent limitation “a second portion of the thrust bearing is axially disposed between the shoulder step of the journal bearing and the casing of the turbocharger” (claim 18), was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The aforementioned antecedent limitation is considered to limit the claimed invention to the embodiment shown in Figure 10, which shows shoulder step 1012 as axially, not radially, spaced apart from turbocharger casing 902 (note: shoulder step 1012 is shown as radially overlapping with turbocharger casing 902).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18, 19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 18, there is no antecedent basis for the limitation recited as “the one or more of the thrust bearing and the casing of the turbocharger”, thereby rendering it definitionally unclear. claims 19 and 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10, 12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (US 8,348,595 - hereafter referred to as Koch).

In reference to claim 1
Koch discloses:
An integrated bearing assembly comprising:
a thrust bearing (740 - Figure 11A) disposed along a surface (see annotated Figure 11A below showing possible surfaces) of a turbocharger casing (see annotated Figure 11A below) in a turbocharger and extending circumferentially around an axis of rotation of a rotor (i.e., the assembly of wheel 18 and shaft 22 - Figure 1) of the turbocharger; and
a dual film journal bearing (i.e., thrust collar 724 - Figure 11A)(note: the recitation “dual film” is being considered as a statement of intended use/result of the claimed invention since it relates to a particular use (i.e., with lubrication) of “journal bearing”, which is not necessarily structurally limiting of “journal bearing”) radially disposed between the rotor and the turbocharger casing, wherein the journal bearing includes a shoulder step (i.e., the assembly of elements 730, 731, and 775 - Figure 11A) radially extending away from the rotor, the shoulder step of the journal bearing configured to control axial movement of the journal bearing relative to the turbocharger casing (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 11A; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “turbocharger casing”),
wherein the shoulder step of the journal bearing is spaced apart from the turbocharger casing along axial directions that are parallel to the axis of rotation of the rotor with a portion of the thrust bearing disposed between (see Figure 11A) the shoulder step of the journal bearing and the turbocharger casing along the axial directions.

    PNG
    media_image1.png
    450
    345
    media_image1.png
    Greyscale

In reference to claim 2
Koch discloses:
The bearing assembly of claim 1, wherein the thrust bearing (740) includes a recess (i.e., channel 780 - Figure 11A) radially extending into the thrust bearing away from the rotor, and wherein the shoulder step (specifically, element 775) of the journal bearing (724) extends into the recess.

In reference to claim 3
Koch discloses:
The bearing assembly of claim 1, wherein the thrust bearing (740) includes a recess (i.e., channel 780 - Figure 11A), and wherein the recess in the thrust bearing and the shoulder step in the journal bearing both circumferentially extend around the axis of rotation of the rotor, wherein the shoulder step in the journal bearing and the recess in the thrust bearing include flat segments (at face 781 - Figure 11A) that mate with each other to prevent rotation (i.e., due to friction, at the least) of the journal bearing (724) relative to the thrust bearing.

In reference to claim 8
Koch discloses:
The bearing assembly of claim 1, wherein the thrust bearing (740) includes a radially extending oil feed groove (i.e., channel 780 - Figure 11A), and the shoulder step (specifically, element 775) of the journal bearing is axially aligned with (see Figure 11A) the oil feed groove of the thrust bearing.

In reference to claim 10
Koch discloses:
The bearing assembly of claim 1, wherein a first portion (i.e., any portion of the identified “thrust bearing” apart from the identified “second portion”) of the thrust bearing (740) is axially disposed between a thrust face (see annotated Figure 11A below) of the rotor and the turbocharger casing and a second portion (see annotated Figure 11A below, which is delimited by the dashed lines) of the thrust bearing is axially disposed between the shoulder step of the journal bearing and the turbocharger casing.

    PNG
    media_image2.png
    342
    431
    media_image2.png
    Greyscale

In reference to claim 12
	Koch discloses:
An integrated bearing assembly comprising:
a thrust bearing (740) disposed along a surface (see annotated Figure 11A below showing possible surfaces) of a turbocharger casing (see annotated Figure 11A below), the thrust bearing including a recess (see annotated Figure 11A below showing possible recesses) along an inner diameter of the thrust bearing; and
a dual film journal bearing (i.e., thrust collar 724 - Figure 11A)(note: the recitation “dual film” is being considered as a statement of intended use/result of the claimed invention since it relates to a particular use (i.e., with lubrication) of “journal bearing”, which is not necessarily structurally limiting of “journal bearing”) radially disposed between a rotor (i.e., the assembly of wheel 18 and shaft 22 - Figure 1) and the turbocharger casing (note: see Figure 11 showing at least a portion of the identified “casing” as located radially outward of at least a portion of the identified “journal bearing”), wherein the journal bearing includes a shoulder step  (i.e., the assembly of elements 730, 731, and 775 - Figure 11A) radially extending away from the rotor toward the thrust bearing, wherein the shoulder step of the journal bearing is configured to control axial movement of the journal bearing relative to the turbocharger casing (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 11A; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “turbocharger casing”);
wherein the shoulder step of the journal bearing is spaced apart (see Figure 11A) from the turbocharger casing along an axial direction that is parallel to an axis of rotation of the rotor.

    PNG
    media_image3.png
    450
    345
    media_image3.png
    Greyscale


In reference to claim 15
Koch discloses:
The integrated bearing assembly of claim 12, wherein the thrust bearing (740) includes a radially extending oil feed groove (i.e., channel 780 - Figure 11A), and the shoulder step (specifically, element 775) of the journal bearing is axially aligned with (see Figure 11A) the oil feed groove of the thrust bearing.

In reference to claim 17
Koch discloses:
The integrated bearing assembly of claim 12, wherein a first portion (i.e., any portion of the identified “thrust bearing” apart from the identified “second portion”) of the thrust bearing (740) is axially disposed between a thrust face (see annotated Figure 11A below) of the rotor and the turbocharger casing and a second portion (see annotated Figure 11A below) of the thrust bearing is axially disposed between the shoulder step of the journal bearing and the turbocharger casing.

    PNG
    media_image2.png
    342
    431
    media_image2.png
    Greyscale


Claims 1, 4, 5, 7, 12, 14, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woollenweber, Jr. et al. (US 3,056,634 - hereafter referred to as Woollenweber).

In reference to claim 1
Woollenweber discloses:
An integrated bearing assembly comprising:
a thrust bearing (i.e., thrust washer 50 - Figure 3) disposed along a surface (see annotated Figure 3 below) of a turbocharger casing (i.e., the assembly of housings 15a and 18 - Figure 3) in a turbocharger and extending circumferentially around an axis of rotation of a rotor (i.e., the assembly of at least shaft portions 12 and 17 - Figure 3) of the turbocharger; and
a dual film journal bearing (see annotated Figure 3 below)(note: the recitation “dual film” is being considered as a statement of intended use/result of the claimed invention since it relates to a particular use (i.e., with lubrication) of “journal bearing”, which is not necessarily structurally limiting of “journal bearing”) radially disposed between the rotor and the turbocharger casing, wherein the journal bearing includes a shoulder step (see annotated Figure 3 below) radially extending away from the rotor, the shoulder step of the journal bearing configured to control axial movement of the journal bearing relative to the turbocharger casing (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 3; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “turbocharger casing”),
wherein the shoulder step of the journal bearing is spaced apart from the turbocharger casing along axial directions that are parallel to the axis of rotation of the rotor with a portion of the thrust bearing disposed between (see Figure 3) the shoulder step of the journal bearing and the turbocharger casing along the axial directions.

    PNG
    media_image4.png
    257
    350
    media_image4.png
    Greyscale


In reference to claim 4
Woollenweber discloses:
The bearing assembly of claim 1, further comprising one or more dowel pins (53 - Figure 3) that engage with the thrust bearing (50) and the turbocharger casing (15a & 18) along the axial directions that are parallel to the axis of rotation of the rotor.

In reference to claim 5
Woollenweber discloses:
The bearing assembly of claim 1, further comprising one or more dowel pins (53 - Figure 3) securing the thrust bearing (50) in a position with respect to the turbocharger casing (15a & 18) and restrict rotation of the bearing assembly.

In reference to claim 7
Woollenweber discloses:
The bearing assembly of claim 1, wherein a portion of the journal bearing is radially separated from the turbocharger casing (15a & 18) by an oil feed cavity (see annotated Figure 3 below)(note: a POSITA would recognize that oil flows through the chamber 40, the identified “oil feed cavity”, and to the oil collection passage; the “casing” identified below forms part of the “casing” identified above in the rejection of claim 1).

    PNG
    media_image5.png
    537
    429
    media_image5.png
    Greyscale


In reference to claim 12
	Woollenweber discloses:
An integrated bearing assembly comprising:
a thrust bearing (i.e., thrust washer 51a) disposed along a surface (see annotated Figure 3 below) of a turbocharger casing (i.e., the assembly of housings 15a and 18 - Figure 3), the thrust bearing including a recess (i.e., the recess of thrust washer 51a that is occupied by the identified “shoulder step” - see Figure 3) along an inner diameter of the thrust bearing; and
a dual film journal bearing (see annotated Figure 3 below)(note: the recitation “dual film” is being considered as a statement of intended use/result of the claimed invention since it relates to a particular use (i.e., with lubrication) of “journal bearing”, which is not necessarily structurally limiting of “journal bearing”) radially disposed between a rotor (i.e., the assembly of at least shaft portions 12 and 17 - Figure 3) and the turbocharger casing (note: see Figure 3 showing at least a portion of the identified “casing” as located radially outward of at least a portion of the identified “journal bearing”), wherein the journal bearing includes a shoulder step (see annotated Figure 3 below) radially extending away from the rotor toward the thrust bearing, wherein the shoulder step of the journal bearing is configured to control axial movement of the journal bearing relative to the turbocharger casing (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 3; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “turbocharger casing”);
wherein the shoulder step of the journal bearing is spaced apart (see Figure 3) from the turbocharger casing along an axial direction that is parallel to an axis of rotation of the rotor.

    PNG
    media_image6.png
    257
    350
    media_image6.png
    Greyscale


In reference to claim 14
Woollenweber discloses:
The integrated bearing assembly of claim 12, wherein a portion of the journal bearing is radially separated from the turbocharger casing (15a & 18) by an oil feed cavity (see annotated Figure 3 above in the rejection of claim 7)(note: a POSITA would recognize that oil flows through the chamber 40, the identified “oil feed cavity”, and to the oil collection passage; the “casing” identified below forms part of the “casing” identified above in the rejection of claim 12).

In reference to claim 18 (as far as it is clear and definite)
Woollenweber discloses:
A method comprising:
obtaining a journal bearing (see annotated Figure 3 above in the rejection of claim 12) of a turbocharger having an outwardly and radially extending shoulder step (see annotated Figure 3 above in the rejection of claim 12);
positioning the journal bearing into a casing (i.e., the assembly of housings 15a and 18 - Figure 3) of the turbocharger;
positioning a thrust bearing (i.e., thrust washer 51a) onto a surface (see annotated Figure 3 above in the rejection of claim 12) of the casing of the turbocharger such that the shoulder step (see annotated Figure 3 above in the rejection of claim 12) of the journal bearing engages the thrust bearing to prevent axial movement of the journal bearing relative to the one or more of the thrust bearing and the casing of the turbocharger (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 3; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “turbocharger casing”), wherein a first portion (see annotated Figure 3 below) of the thrust bearing is axially disposed between a thrust face (see annotated Figure 3 below) of a rotor (i.e., the assembly of shaft portions 12 and 17 - Figure 3) and the casing (specifically, the portion of casing shown below in annotated Figure 3) of the turbocharger, and a second portion (see annotated Figure 3 below) of the thrust bearing is axially disposed between the shoulder step of the journal bearing and the casing (specifically, the portion of casing shown below in annotated Figure 3) of the turbocharger; and placing one or more dowel pins (53 - Figure 3) through holes in the thrust bearing and the casing of the turbocharger to prevent rotation of the thrust bearing relative to the casing of the turbocharger.

    PNG
    media_image7.png
    362
    576
    media_image7.png
    Greyscale


In reference to claim 19
Woollenweber discloses:
The method of claim 18, wherein positioning the thrust bearing (51a) onto the surface of the casing (15a & 18) of the turbocharger includes positioning the thrust bearing such that the shoulder step of the journal bearing extends into a recess (i.e., the recess of thrust washer 51a that is occupied by the identified “shoulder step” - see Figure 3) of the thrust bearing.

In reference to claim 21
Woollenweber discloses:
The method of claim 18, wherein positioning the thrust bearing (51a) onto the surface of the casing (15a & 18) of the turbocharger includes positioning the thrust bearing such that the shoulder step of the journal bearing is radially spaced apart (see Figure 3) from the casing of the turbocharger.

Claims 1, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne (US 4,749,334).

In reference to claim 1
Byrne discloses:
An integrated bearing assembly comprising:
a thrust bearing (see annotated Figure 2 below) disposed along a surface (see annotated Figure 2 below) of a turbocharger casing (38 - Figure 2) in a turbocharger and extending circumferentially around an axis of rotation of a rotor (i.e., at least shaft 36 - Figure 2) of the turbocharger; and
a dual film journal bearing (52 - Figure 2)(note: the recitation “dual film” is being considered as a statement of intended use/result of the claimed invention since it relates to a particular use (i.e., with lubrication) of “journal bearing”, which is not necessarily structurally limiting of “journal bearing”) radially disposed between the rotor and the turbocharger casing, wherein the journal bearing includes a shoulder step (see annotated Figure 2 below) radially extending away from the rotor, the shoulder step of the journal bearing configured to control axial movement of the journal bearing relative to the turbocharger casing (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 2; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “turbocharger casing”),
wherein the shoulder step of the journal bearing is spaced apart from the turbocharger casing along axial directions that are parallel to the axis of rotation of the rotor with a portion of the thrust bearing disposed between (see Figure 2) the shoulder step of the journal bearing and the turbocharger casing along the axial directions.

    PNG
    media_image8.png
    396
    407
    media_image8.png
    Greyscale


In reference to claim 6
Byrne discloses:
The bearing assembly of claim 1, wherein the surface of the turbocharger casing (38) is a first surface, the journal bearing (52) extends along and engages a different, second surface (see annotated Byrne Figure 2 above) of the turbocharger casing.


In reference to claim 12
	Byrne discloses:
An integrated bearing assembly comprising:
a thrust bearing (see annotated Figure 2 above) disposed along a surface (see annotated Figure 2 above) of a turbocharger casing (38 - Figure 2), the thrust bearing including a recess (i.e., the recess formed by the passage shown below in annotated Figure 2) along an inner diameter of the thrust bearing; and
a dual film journal bearing (52 - Figure 2)(note: the recitation “dual film” is being considered as a statement of intended use/result of the claimed invention since it relates to a particular use (i.e., with lubrication) of “journal bearing”, which is not necessarily structurally limiting of “journal bearing”) radially disposed between a rotor (i.e., at least shaft 36 - Figure 2) and the turbocharger casing (note: see Figure 2 showing at least a portion of the identified “casing” as located radially outward of at least a portion of the identified “journal bearing”), wherein the journal bearing includes a shoulder step (see annotated Figure 2 above) radially extending away from the rotor toward the thrust bearing, wherein the shoulder step of the journal bearing is configured to control (i.e., prevent) axial movement of the journal bearing relative to the turbocharger casing (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 2; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “turbocharger casing”);
wherein the shoulder step of the journal bearing is spaced apart (see Figure 2) from the turbocharger casing along an axial direction that is parallel to an axis of rotation of the rotor.

    PNG
    media_image9.png
    244
    258
    media_image9.png
    Greyscale


In reference to claim 13
Byrne discloses:
The integrated bearing assembly of claim 12, wherein the surface of the turbocharger casing (38) is a first surface, the journal bearing (52) extends along and engages a different, second surface (see annotated Byrne Figure 2 above in the rejection of claim 6) of the turbocharger casing.

Claims 1, 7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumnig (WO 2014/168803; see attached copy).

In reference to claim 1
Schumnig discloses:
An integrated bearing assembly comprising:
a thrust bearing (see annotated Figure 1 below) disposed along a surface (see annotated Figure 1 below) of a turbocharger casing (see annotated Figure 1 below) in a turbocharger and extending circumferentially around an axis of rotation of a rotor (16 - Figure 1) of the turbocharger; and
a dual film journal bearing (see annotated Figure 1 below)(note: the recitation “dual film” is being considered as a statement of intended use/result of the claimed invention since it relates to a particular use (i.e., with lubrication) of “journal bearing”, which is not necessarily structurally limiting of “journal bearing”) radially disposed between the rotor and the turbocharger casing, wherein the journal bearing includes a shoulder step (see annotated Figure 1 below) radially extending away from the rotor, the shoulder step of the journal bearing configured to control axial movement of the journal bearing relative to the turbocharger casing (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 1; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “turbocharger casing”),
wherein the shoulder step of the journal bearing is spaced apart from the turbocharger casing along axial directions that are parallel to the axis of rotation of the rotor with a portion of the thrust bearing disposed between (see Figure 1) the shoulder step of the journal bearing and the turbocharger casing along the axial directions.

    PNG
    media_image10.png
    364
    431
    media_image10.png
    Greyscale

In reference to claim 7
Schumnig discloses:
The bearing assembly of claim 1, wherein a portion of the journal bearing is radially separated from the turbocharger casing by an oil feed cavity (see annotated Figure 1 below)(note: a POSITA would recognize that oil flows through the oil supply, the identified “oil feed cavity”, and to the oil collection passage; the “casing” identified below forms part of the “casing” identified above in the rejection of claim 1)..

    PNG
    media_image11.png
    495
    483
    media_image11.png
    Greyscale


In reference to claim 12
	Schumnig discloses:
An integrated bearing assembly comprising:
a thrust bearing (see annotated Figure 1 above in the rejection of claim 1) disposed along a surface (see annotated Figure 1 above in the rejection of claim 1) of a turbocharger casing (see annotated Figure 1 above in the rejection of claim 1), the thrust bearing including a recess (i.e., the portion of the oil supply, shown in annotated Figure 1 above in the rejection of claim 7, that is within the identified “thrust bearing”) along an inner diameter of the thrust bearing; and
a dual film journal bearing (see annotated Figure 1 above in the rejection of claim 1)(note: the recitation “dual film” is being considered as a statement of intended use/result of the claimed invention since it relates to a particular use (i.e., with lubrication) of “journal bearing”, which is not necessarily structurally limiting of “journal bearing”) radially disposed between a rotor (16 - Figure 1) and the turbocharger casing (note: see Figure 1 showing at least a portion of the identified “casing” as located radially outward of at least a portion of the identified “journal bearing”), wherein the journal bearing includes a shoulder step (see annotated Figure 1 above in the rejection of claim 1) radially extending away from the rotor toward the thrust bearing, wherein the shoulder step of the journal bearing is configured to control axial movement of the journal bearing relative to the turbocharger casing (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 1; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “turbocharger casing”);
wherein the shoulder step of the journal bearing is spaced apart (see Figure 1) from the turbocharger casing along an axial direction that is parallel to an axis of rotation of the rotor.

In reference to claim 14
Schumnig discloses:
The integrated bearing assembly of claim 12, wherein a portion of the journal bearing is radially separated from the turbocharger casing by an oil feed cavity (see annotated Figure 1 above in the rejection of claim 7)(note: a POSITA would recognize that oil flows through the oil supply, the identified “oil feed cavity”, and to the oil collection passage; the “casing” identified above forms part of the “casing” identified above in the rejection of claim 12).










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745